Citation Nr: 0411678	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  00-18 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

2.  Entitlement to a compensable rating for gastroenteritis.  



ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from July 1989 to July 1993 
including service in Southwest Asia (SWA) during Operations 
Desert Shield and Storm from August 1991 to November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from 
rating determination by the Boston, Massachusetts, Regional 
Office (RO).

This appeal is Remanded to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
when further action, on his part, is required.


REMAND

A review of the veteran's service medical records revealed 
that on the medical history form at separation he checked 
"yes" for frequent trouble sleeping, depression, and 
excessive worry.  In the physician's summary portion, it was 
noted that he experience trouble sleeping since his return 
from Operation Desert Storm.  He continued to have a vision 
of a soldier that was injured and complained of excessive 
worry.  Notwithstanding, the May 1993 separation examination 
revealed a normal psychiatric evaluation.  Additionally, it 
appears that prior to service the veteran was treated for 
psychiatric symptomatology at 15 years of age at Charter 
North Hospital (report associated with service medical 
records).  

The attention of the RO is directed to the December 2000 VA 
PTSD assessment report, which revealed a diagnosis of PTSD in 
the first instance.  The diagnosis was made based on a 
history provided by the veteran.  The reported stressors have 
not been verified.  The veteran's statements as to his 
stressful events have not been submitted to the United States 
Armed Services Center for Research of Unit Records (USASCRUR) 
for verification.  Moreover, the veteran submitted a stressor 
statement that was received by the RO in September 2000, 
these statements have not been submitted to the USASCRUR for 
verification.  

In an October 2003 statement the veteran reported that he 
received treatment for PTSD in the PTSD clinic at the Jamaica 
Plains Campus.  He also received a PTSD evaluation in April 
2003 in Worchester.   These records have not been included in 
the claims file.  Therefore, to fully assist the veteran, an 
additional attempt to obtain any treatment records for the 
veteran should be made.

The veteran should be afforded a thorough and contemporaneous 
VA examination by a psychiatrist that takes into account the 
records of prior treatment for PTSD.  Additionally, the 
veteran should be provided the opportunity to submit 
additional information regarding stressors, if he so wishes.

With respect to his claim for increase for gastroenteritis, 
the Board notes that veteran was last examined in October 
1999.  At that time, a diagnosis of history of 
gastroenteritis in the past resolved, probably was provided.  
The Board concludes that in order to comply with VA's duty to 
assist, he is entitled to a current VA examination with 
respect to this issue.  Such an examination would be helpful 
to ascertain the current severity of his disability.

Based on the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain treatment 
records for the veteran from the PTSD 
clinic at the Jamaica Plains Campus and 
in Worchester.  The veteran should 
provide release forms as needed, and be 
requested to provide addresses and 
approximate dates of treatment as needed.  
If he has had treatment at other 
locations, he should provide names, 
dates, and approximate dates of 
treatment.  In addition, if he has had 
treatment for his gastroenteritis, that 
too should be reported and an attempt to 
obtain records.  To the extent that an 
attempt to obtain records is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran should also be 
informed of the negative results.  38 
C.F.R. § 3.159.

2.  Request the USASCRUR or other 
appropriate organization to provide more 
detail records regarding the appellant's 
unit of assignment during the Persian 
Gulf War (PGW).  Request the Army 
Research Center or other appropriate 
organization to search for any unit 
histories or other documents related to 
the appellant's unit, which may be 
available to provide verification of the 
appellant's claimed stressors during the 
PGW.  An attempt to verify stressors 
should be undertaken.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination, by 
a psychiatrist, to determine the etiology 
of any current psychiatric disorder 
present.  The claims folder should be 
provided to the examiner for review prior 
to the examination. The examiner should 
specifically identify any psychiatric 
disorder that is present.  If the veteran 
is found to have an acquired psychiatric 
disorder, the symptoms and other factors, 
which support the diagnosis, should be 
specifically itemized, and an opinion 
should be expressed as to whether it may 
be attributed to complaints or 
manifestations noted in service.  If more 
than one psychiatric disorder is 
diagnosed, the examiner should offer an 
opinion on the etiology of each such 
psychiatric disorder.

The examiner should specifically answer 
the following:

a.  State as precisely as possible the 
diagnoses of all psychiatric disorders 
the veteran currently has.

b.  For each diagnosis listed in "a," 
above, state as precisely as possible the 
time of onset of the disorder(s) and give 
a medical opinion as to whether the 
disorder(s) is/are etiologically related 
to a disease or injury the veteran had in 
service.

With respect to PTSD, the RO must specify 
for the examiner the stressor or stressor 
that it had determined are established by 
the record and the examiner must be 
instructed that only those events which 
have been verified may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied, all in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition, of the 
American Psychiatric Association (DSM-IV) 
as required by 38 C.F.R. § 4.130 (2003).

If the veteran is found to have PTSD, the 
symptoms and other factors, which support 
the diagnosis, should be specifically 
itemized.  The examiner should 
specifically comment upon the adequacy of 
the stressor(s).  The examiner should 
reconcile, to the extent possible, any 
discrepancies that may exist between 
current and past diagnoses.  The examiner 
should also provide a score on the Global 
Assessment of Functioning Scale and 
discuss the import of that score relative 
to the veteran's social and industrial 
adaptability.

4.  The veteran should be scheduled for 
an appropriate examination to determine 
the current nature and severity of his 
gastroenteritis.  The claims folder 
should be provided to the examiner for 
his or her review in connection with the 
examination, and in the report provided, 
the examiner is requested to note that a 
review of the record was accomplished in 
connection with the examination.  All 
tests deemed necessary should be 
performed and all identified 
manifestations of the disorders should be 
described in detail.  The examiner should 
record pertinent medical complaints, 
symptoms, and clinical findings.  The 
extent and frequency of any symptoms 
should be specified, as should the degree 
(i.e. mild, moderate, or severe). 

5.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record and 
readjudicate the claims.  If the benefits 
sought remain denied the appellant should 
be provided with a Supplemental Statement 
of the Case.  He should have an 
opportunity to respond.  Thereafter, the 
claims should be returned to the Board 
for further appellate consideration, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



